IN RE: APPRAISAL OF METROMEDIA INTERNATIONAL GROUP, INC.
No. 340, 2009.
Supreme Court of Delaware.
Submitted: October 28, 2009.
Decided: November 2, 2009.
Before STEELE, Chief Justice, HOLLAND and JACOBS, Justices.

ORDER
JACK B. JACOBS, Justice
This 2nd day of November 2009, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Court of Chancery should be affirmed on the basis of and for the reasons set forth in its decisions dated April 16, 2009 and May 28, 2009, and its final judgment dated June 5, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgments of the Court of Chancery are AFFIRMED.